Citation Nr: 1129145	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service- connected residuals of a medial meniscectomy and reconstruction of the anterior cruciate ligament of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January to October 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

This case was previously before the Board in January 2011 and was remanded for the Veteran to undergo a VA examination.  The RO has complied with the remand directives.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Veteran submitted an authorization and consent form for the release of VA treatment records from the VA Medical Center (VAMC) on University Drive in Pittsburgh, Pennsylvania.  To date, no efforts have been made to associate those records with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO shall obtain any records of treatment for the Veteran's claimed disability, from 2004 through the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain from the Pittsburgh VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, dated from 2004 through the present.  All records/responses received must be associated with the claims files. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. The RO must send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.

3. Then, the RO must readjudicate the Veteran's claim of entitlement to an increased evaluation for residuals of a medial meniscetomy and reconstruction of the anterior cruciate ligament of the right knee, currently evaluated as 10 percent disabling.  Any additional VA medical examinations must be afforded the Veteran if warranted.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and they must be provided an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


